FELDMAN, Justice,
specially concurring:
I agree that due process was not violated in this case. I write separately to reiterate the concerns I raised in Cooper v. Arizona Board of Pardons & Paroles, 149 Ariz. 182,186, 717 P.2d 861, 865 (1986) (Feldman, J., concurring).
Under A.R.S. § 31-412(A), we are not free to impose our reasoning on the parole board. We are, however, authorized to review the parole board’s decisions for statutory compliance. Cooper, 149 Ariz. at 186, 717 P.2d at 865. Thus, the majority is correct when it states that the reasons given by the parole board in this case “are clearly within the discretion of the Board.” At 61, 725 P.2d at 1095. But this decision does not mean, in my opinion, that we may not review the parole board’s reasoning in future cases to assure that it exercises its discretion within the confines of A.R.S. § 31-412(A). This court “retains power to require the board to obey the Constitution, comply with the statutes and base its decisions on fact____” 149 Ariz. at 187, 717 P.2d at 866.
I concur in the result reached by the majority.
GORDON, Justice, concurring:
I concur with Justice Feldman.